ORDER

WHEREAS, on February 17, 1994, the Director of the Office of Lawyers Professional Responsibility filed a petition for discipline and on June 9, 1994, filed a supplemental petition for discipline alleging respondent Bruce P. Wyant has committed professional misconduct warranting disbarment; and
WHEREAS, respondent interposed an answer to the petition and the matter was then given to a referee to hear evidence and report findings of fact, conclusions of law and recommendation; and
WHEREAS, following a hearing, the referee recommended that respondent be dis*927barred and that, pursuant to Rule 16(e), Rules on Lawyers Professional Responsibility, respondent be suspended pending final determination of the disciplinary proceedings,
IT IS HEREBY ORDERED that respondent Bruce P. Wyant is suspended from the practice of law pending final determination of the disciplinary proceedings regarding him.
/s/ M. Jeanne Coyne
M. Jeanne Coyne Associate Justice